Barrett, J.
The demurrer admits the publication, its falsity and malice. Taken as a whole, we think the article was calculated' to hold the plaintiff up to ridicule. The question cannot be summarily .disposed of by simply saying that poverty is no crime. To arrive at a just solution the entire article must be read. Its scope and purpose must also be looked at. Journalistic intrusion into the privacy of domestic life, is sufficiently unwarrantable even when the truth is reported. But when a person is made the subject of a romance like that in question, admitted to be false in every particular and to have been published maliciously, it ceases to be a question of taste, and we think that an action will lie.
As an abstract generality, it is true that mere poverty ought not to expose any citizen to ridicule. But the proposition that ridicule is a non sequitur from such an imputation, is not universally true. One may be so circumstanced and the fact of his alleged misery may be so put as to excite ridicule and nothing else.
Take for instance the case of any well known citizen of wealth, assume his retirement from business, so as to eliminate all questions of mercantile credit. While he is still occupying a comfortable house and perhaps entertaining in a hospitable manner, a sensational account of his misfortunes appears in a public journal, stating as in the present case that he breathes “but scarcely lives” in “a *260garret,” that he manages by constantly sewing for a tailor, to eke out “a scanty pittance,” and a “wretched life;” that for years he has lived by the sale of his personal effects saved from the general wreck, and other minute details. Can it be doubted that such a “ sensation,” taken in its length and breadth, and under such circumstances, would tend to expose the person in question to ridicule.”
Again, neither is wealth a crime. Tet a poor man may be held up to ridicule by a false and malicious account of his sudden though perfectly honest acquisition of fortune, coupled with an elaborate and highly colored picture of his luxurious life and splendid 'entertainments.
It comes to this, that the question whether or no the matter is libelous so as to be actionable, depends upon the style, scope, spirit and motive of every such publication taken in its entirety.
The inquiry is then into the natural effect of the publication, not only upon the general public, but upon the neighbors and friends of the person aimed at. It follows that the demurrer should have been overruled.
The second count is undoubtedly bad, but it cannot be separately considered, as the demurrer was general and to the entire complaint.
The order appealed from should be reversed with costs and .he demurrer should be overruled with costs, with leave to the defendants to answer over within twenty days upon payment of the costs of this appeal, and of the costs of overruling the demurrer below to be adjusted.

Order reversed.